UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 5, 2012 ROMA FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) United States 0-52000 51-0533946 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2300 Route 33, Robbinsville, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 223-8300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ROMA FINANCIAL CORPORATION INFORMATION TO BE INCLUDED IN THE REPORT Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition The Registrant is filing this Current Report on Form 8-K to report the issuance of a press release on November 5, 2012 disclosing its results of operations for the quarter and nine months ended September 30, 2012.A copy of the press release is furnished with this Form 8-K as an exhibit. Section 9 –Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits: 99Press Release, dated November 5, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROMA FINANCIAL CORPORATION Date:November 5, 2012 By: /s/ Sharon L. Lamont Sharon L. Lamont Chief Financial Officer
